Citation Nr: 1026797	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  07-34 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for bladder cancer, including 
as secondary to herbicide exposure and the Veteran's service-
connected prostate cancer.  


REPRESENTATION

Appellant represented by:	Brooks S. McDaniel


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to January 1971.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The Veteran presented testimony at a videoconference hearing from 
the Roanoke RO chaired by the undersigned Acting Veterans Law 
Judge in December 2009.  A transcript of this hearing is 
associated with the Veteran's claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran's initial claim for service connection for bladder 
cancer was denied in a June 2006 rating decision on the basis 
that he had not demonstrated the disability during service or 
within a year of service and that the disability was not 
presumptively related to exposure to Agent Orange in service.  
Subsequently, while this claim was in the appeal process, the 
Veteran was separately service-connected for prostate cancer on a 
presumptive basis in October 2007.  The Veteran now contends that 
his bladder cancer is secondary to his service-connected prostate 
cancer.  

The Veteran's representative argues that through a process called 
angiogenesis, cancerous cells are capable of "hitching a ride" 
and spreading to otherwise healthy organs and tissue.  Given the 
proximity of the bladder to the prostate, and the advanced state 
of the his prostate cancer, the Veteran argues that his bladder 
cancer is at a minimum a secondary condition to his service-
connected prostate cancer, which was service-connected as a 
result of presumptive exposure to herbicides.  The Veteran 
contends that the VA should request a medical opinion as to 
whether the Veteran's bladder cancer is secondary to his prostate 
cancer.  

The claims file contains private medical records from 2009 
showing his current diagnoses of bladder cancer and prostate 
cancer and also indicating that the Veteran has multiple medical 
problems likely secondary to Agent Orange exposure.  These 
records do not state which medical problems are likely secondary 
to Agent Orange Exposure, though, or provide any rationale for 
this opinion.  

VA is obliged to provide an examination when the record contains 
competent evidence that the claimant has a current disability or 
signs and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may be 
associated with active service; and the record does not contain 
sufficient information to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

Though the Veteran was not diagnosed with bladder cancer while in 
service, "the fact that a condition was not diagnosed cannot, by 
itself, serve to rebut a subsequent expert diagnosis."  Hanson 
v. Derwinski, 1 Vet. App. 512, 516 (1991).  In addition, while 
the Veteran's bladder cancer is not one of the diseases is listed 
in 38 C.F.R. § 3.309(e), the Board does find that the evidence of 
record meet the "low" threshold for determining that a VA 
examination is needed to address the nature and etiology of his 
bladder cancer.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006). Therefore, the Board finds that the Veteran should be 
afforded a VA medical examination with a nexus opinion to 
determine whether his bladder cancer is related to his military 
service, including as secondary to his service-connected prostate 
cancer.  

The Veteran is hereby notified that it is the Veteran's 
responsibility to report for the examination and to cooperate in 
the development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2009). 

The Board also notes, as indicated above, that the Veteran has 
multiple theories of entitlement, including secondary service 
connection, but the February 2006 notice letter addressed only 
the elements of a direct service connection claim.  A more 
detailed letter is thus necessary as well.  

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran 
explaining, in terms of 38 U.S.C.A. §§ 5103 
and 5103A, the need for additional evidence 
regarding the claim on appeal.  This letter 
must inform the Veteran about the information 
and evidence that is necessary to substantiate 
the claims and provide notification of both 
the type of evidence that VA will seek to 
obtain and the type of evidence that is 
expected to be furnished by the Veteran.  This 
letter must include a full description of the 
provisions of 38 C.F.R. § 3.310.

2.  Then, the Veteran should be afforded a VA 
medical examination, with an appropriate 
examiner, to determine the nature and etiology 
of the Veteran's bladder cancer.  The 
Veteran's claims file must be made available 
to the examiner prior to the examination, and 
the examiner must review the entire claims 
file in conjunction with the examination.  All 
tests and studies deemed necessary by the 
examiner should be performed.  

Based on a review of the claims file, the 
clinical findings of the examination, and the 
results of any tests and/or studies performed, 
the examiner is requested to offer an opinion 
as to whether it is at least as likely as 
not (e.g., a 50 percent or greater 
probability) that the Veteran's bladder 
cancer: (1) is etiologically related to 
service, including as due to herbicide 
exposure (which is presumed); or (2) was 
caused or permanently worsened by the 
Veteran's service-connected prostate cancer.  

A complete rationale should be given for all 
opinions and conclusions expressed in a 
typewritten report.

3.  After completion of the above development, 
the Veteran's claim should be readjudicated.  
The service connection claim must be 
considered under 38 C.F.R. § 3.310.  If the 
determination of the claim remains less than 
fully favorable to the Veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and given 
an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A.C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


